PER CURIAM.
Demetrius Jones appeals from judgments of conviction and sentences for first degree murder with a firearm, attempted second degree murder with a firearm, burglary with an assault in an occupied dwelling while carrying a firearm, and attempted robbery with a firearm. We affirm. See Maulden v. State, 617 So.2d 298 (Fla.1993) (under “inevitable discovery” doctrine, evidence obtained as the result of an unlawful search is admissible if the evidence would ultimately have been discovered by legal means). See also Tucker v. State, 417 So.2d 1006 (Fla. 3d DCA 1982), approved, 459 So.2d 306 (Fla.1984) (defect in indictment waived if not challenged by timely motion to dismiss).
AFFIRMED.